369 S.E.2d 366 (1988)
Ronald D. BECTON
v.
Alice M. GEORGE.
No. 873DC1083.
Court of Appeals of North Carolina.
June 21, 1988.
John H. Harmon, New Bern, for plaintiff-appellant.
Beamon, Kellum & Hollows, P.A. by Norman B. Kellum, Jr. and Robert P. Holmes, IV, New Bern, for defendant-appellee.
WELLS, Judge.
In its order granting defendant's N.C. Gen.Stat. § 1A-1, Rule 12(b)(6) motion to dismiss, the trial court found and concluded that an action to establish paternity pursuant to N.C.Gen.Stat. § 49-14 may not be maintained after a child's eighteenth birthday. In his sole argument, plaintiff contends this was error. For the reasons stated below, we do not reach this question, *367 but affirm the trial court's order on other grounds.
This Court has held that the legislative purpose underlying G.S. § 49-14 paternity actions is to provide the basis or means of establishing the identity of the putative father in order to allow the courts to impose an obligation of support. See Smith v. Price, 74 N.C.App. 413, 328 S.E.2d 811 (1985); Cogdell v. Johnson, 46 N.C.App. 182, 264 S.E.2d 816 (1980).
Under the provisions of N.C.Gen.Stat. § 50-13.4, only a parent who has custody of a minor child may bring an action for its support. Although plaintiff has alleged that he is the father of Shelly Denise, he has not alleged that he has custody.
Where a complaint pleads facts that will necessarily defeat the claim or request relief not authorized by law, the claim must be dismissed. See Sutton v. Duke, 277 N.C. 94, 176 S.E.2d 161 (1970).
As plaintiff has failed to state a claim on which he is entitled to any relief, the order of the trial court must be and is
Affirmed.
HEDRICK, C.J., and COZORT, J., concur.